UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4130



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALFRED J. RANDALL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-260)


Submitted:   July 9, 2004                  Decided:   July 26, 2004


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John W. Luxton, MORCHOWER, LUXTON & WHALEY, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Olivia N. Hawkins, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alfred J. Randall appeals his conviction, following a

conditional guilty plea to possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2000), and

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c) (2000).   Randall contends that

the district court erred in denying his motion to suppress evidence

obtained following his arrest.     Finding no reversible error, we

affirm.

          We review a district court’s factual findings underlying

a motion to suppress for clear error, and the district court’s

legal determinations de novo.    Ornelas v. United States, 517 U.S.

690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th

Cir. 1992).   When a suppression motion has been denied, we review

the evidence in the light most favorable to the government.     See

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

Randall’s sole contention on appeal is that the arresting officer’s

failure to comply with Virginia law when arresting him constituted

a violation of the Fourth Amendment.    Because the “constitutional

standard is not affected by the fact that state law may impose a

more stringent arrest standard upon state police officers,” Fisher

v. Wash. Metro. Area Transit Auth., 690 F.2d 1133, 1138 (4th Cir.

1982), and Randall concedes that there was probable cause to arrest




                                - 2 -
him, we conclude that the district court did not err in denying

Randall’s motion to suppress.

          Accordingly, we affirm Randall’s conviction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -